UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8K Pursuant to Section 12 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):September 23, 2009 NAVIDEC FINANCIAL SERVICES, INC. (Exact name of registrant as specified in its charter) Colorado 000-51139 13-4228144 (State of Incorporation) (Commission File Number) (IRS Employer Identification No.) 2000 South Colorado Blvd., Suite 200, Denver, Colorado 80222 (Address of principal executive offices) 303-222-1000 (Registrant's Telephone number) Checktheappropriateboxbelowif theForm8-Kfilingisintendedto simultaneouslysatisfy the filing obligation of the registrant under any of the following provisions. [_] Written communications pursuant to Rule 425 under the Securities Act (17 CFR240.14d-2(b)) [_] Soliciting material pursuant to Rule 14a-12 under Exchange Act (17 CFR240.14a-12) [_] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR240.14d-2(b)) [_] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR240.13e-4(c)) SECTION 1 - REGISTRANT’S BUSINESS AND OPERATIONS Item 1.01 Entry into A Material Definitive Agreement. On August 17, 2009, Navidec Financial Services, Inc. (“Navidec” or “Company”) through its wholly owned subsidiary, Two Rivers Water Company (“TRWC”), and a non-affiliate Two Rivers Basin, LLC (“TRB”), a Colorado limited liability company, formed HCIC Holdings, LLC (“HCIC”), a Colorado limited liability company. Under the terms of the Capital Contribution Agreement and the Operating Agreement for HCIC, the Company contributed $2,850,000 in cash and future commitments and TRB contributed purchase options and real estate contracts whereby HCIC could purchase 93% of the outstanding shares of the Huerfano-Cucharas Irrigation Company, a Colorado Mutual Ditch Company located in Huerfano and Pueblo counties in Colorado (the “Mutual Ditch Company”).In exchange for the Company’s and TRB’s contribution, each entity received a 50% managing membership interests in HCIC.The Company’s 50% interest in HCIC is held by the Company’s 100% owned subsidiary, TRWC. Additionally, pursuant to the terms of the agreements, the Company is to contribute an additional $12,500,000, on a best efforts basis, by selling assets and/or raising additional capital through debt and/or equity financings to enable HCIC to complete the purchase of the Mutual Ditch Company shares and associated real estate.If the Company completes the $12,500,000 additional capital contribution to HCIC, the Company and TRB are required to convert TRB’s 50% interest in HCIC into 15,000,000 units consisting of a common share and a $3.00 purchase warrant of the Company. On September 10, 2009, the Board of Directors of the Company approved a Private Offering to attempt to raise the additional $12,500,000 capital for contribution to HCIC with intent to enable HCIC to complete the 93% purchase of HCIC. As part of the Operating Agreement, Navidec, through TRWC, initially contributed $350,000 in cash, with a commitment to contribute an additional $2.5 million. As of September 17, 2009 Navidec has contributed cash of $875,000 into HCIC Holdings and spent approximately an additional $331,000 in acquisition costs for assets under various purchase agreements. Mr. John McKowen and Mr. Fred Jones are co-Managers of HCIC. Mr. McKowen will serve as the Chief Executive Officer of TWRC; Mr. Stroh II will serve as the President of TWRC, and Mr. Harding will serve as the Vice President, Secretary and Treasurer of TWRC. HCIC is to be dissolved, if there is not a commitment for funding of at least $7 million in the Private Offering by November 30, 2009, or by the written determination of the HCIC’s Managers, or the sale of all or substantially all of the assets of HCIC. SECTION 2 – FINANCIAL INFORMATION Item 2.01 Completion of Acquisition or Disposition of Assets During the period of July 2009 through September 2009, Navidec’s wholly-owned subsidiary, Northsight, Inc. has liquidated certain foreclosed real estate properties and loan receivables totaling approximately $675,000. Northsight has liquidated such assets for cash of $555,000, which is being used to support the operational activities of both Northsight and Navidec. SECTION 3 – SECURITIES AND TRADING MARKETS Item 3.03 Material Modification to Rights of Security Holders The Company’s Board of Directors determined to change the Company’s previously announced proposed dividend distributions for easier administration and to fit the ongoing business of the Company. Navidec has withdrawn its proposed dividend distribution of a Unit consisting of two Navidec Warrants to purchase common shares of Navidec, for each share of Navidec, consisting of an A Warrant, exercisable at $2.00 per share until July 1, 2013 and a B Warrant exercisable at $4.00 per share until July 1, 2013. Navidec has substituted for the proposed A Warrant a new C Warrant exercisable at $3.00 per share, callable on 30 days notice, with an expiry date of August 17, 2014. Navidec has modified the record date and "ex-dividend" date to be the date that a Registration Statement on Form S-1 for the dividend securities is declared effective by the Securities and Exchange Commission. The Proposed B Warrants have been eliminated. A new covenant to grant the C Warrants will be offered as part of the proposed Private Offering of up to $22,500,000. This would result in up to 15,000,000 additional C Warrants, if the maximum offering is sold. The C Warrants may also be issued under the terms of the TRWC/TRB Capital Contribution and Operating Agreements to TRB if TRB’s ownership of HCIC is converted to Navidec shares.A covenant to issue C Warrants to Navidec shareholders who receive conversion shares will be added as an addendum to the TRWC/TRB Operating Agreement. This conversion is for up to 15,000,000 Navidec shares. Navidec intends to expand its planned dividend distribution of Northsight, Inc.Previously, 20% of Navidec’s ownership in Northsight was to be distributed to holders of Navidec common shares.At the Company’s September 10, 2009 Board of Directors meeting, the dividend distribution was expanded to distribute all of the Northsight shares owned by Navidec to holders of Navidec’s common shares on a pro-rata basis at a time to be determined by Navidec’s Board of Directors. The Northsight Units to be distributed as a dividend will consist of one share of Northsight, a Northsight A Purchase Warrant, to purchase one share, exercisable at $2.00 per share until July 1, 2013 and a Northsight B Purchase Warrant to purchase one share exercisable at $4.00 per share until July 1, 2013. SECTION 5 – CORPORATE GOVERNANCE AND MANAGEMENT Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. Appointment of Chief Financial Officer and Secretary On September 11, 2009, the Company’s Board of Directors, appointed Mr. Wayne Harding, III, the Chief Financial Officer and Secretary of Navidec. Before the appointment, Mr. Harding had an Employment Agreement with Navidec dated November 1, 2008, which agreement is in effect. Mr. John McKowen resigned as Chief Accounting Officer and as the temporary Secretary of the Company. The Employment Agreement has a term of one year and renews for successive one year terms unless and until either party delivers notice of termination to the other within thirty days of the expirations of the then current term. Currently Mr. Harding receives a gross salary of $108,000 per annum and increases in salary and bonuses, to be determined by the CEO or the Board. Mr. Harding, age 54, has worked with Navidec Financial Services as a controller and handling of its SEC filings since July 28, 2008. Mr. Harding served on the board of directors, chair of the governance, compensations and audit committees for Aerogrow International (a public company based in Boulder Colorado USA, OTC:AERO) from 2005 – 2007. He has served as vice president, business development for Rivet Software from December 2004 – June 2006. From August 2002 to December 2004 Mr. Harding was owner and President of Wayne Harding & Company PC (a consulting firm). Mr. Harding holds an active CPA license in Colorado and received his BS and MBA degree from the University of Denver, where he currently serves on the School of Accountancy Advisory Board and head of the Academic Excellence Committee. Mr. Harding also teaches in the University of Denver MBA program on accounting topics.He is the past-President of the Colorado Society of CPAs. Key Employee/Co-Manager of HCIC Holdings, LLC Mr. Fred Jones has over forty years working in the railroad industry, with the exception of military service. He has held various positions to include Chairman of the Board of Colorado Kansas & Pacific (2000 to 2003) a short line railroad in Southern Colorado, and C.E.O. of I.T.S. Inc., a consulting and development firm.Mr.
